Tilson, Judge:
Counsel for the respective parties have submitted for decision the suits listed in schedule A, hereto attached and made a part hereof, upon a stipulation to the effect that the prices at which such or similar merchandise to that here involved was freely offered for sale to all purchasers in the principal markets of China for exportation to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses, specified in section 402 (d) of the Tariff Act of 1930, are the values found by the appraiser, less any amount added under duress.
On the agreed facts I find and hold the proper dutiable export values of said merchandise to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.